The election of Daniel N. Dewey, the member returned from Williamstown, was controverted by William Waterman and seven others, on the ground that twenty-seven persons were permitted to vote at the election, who were not inhabitants of the town, twenty-five of whom voted for the sitting member, and that Elias V. B. Concklin received a majority of the legal votes given at the election.
The petition was presented and referred to the committee on elections4 on the 13th of January. On the sixth of March, the committee reported, that they had considered the subject of the petition, and that with the consent of the petitioners, they reported that they should have leave to withdraw their petition. And this report was at once read and agreed to.5
No evidence is on file with the papers in the case.

 Same, 41.


 Same, 509.